DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 recites “the provided compressed cryogenic refrigerant supply flow” and should recite “the supply flow of cryogenic refrigerant” for proper antecedent basis.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “supply means” in claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
To clarify, “supply means” is considered “The supply means 2 according to the embodiment of Figure 1 is configured as a coupling to a 15refrigeration plant, which provides a continuous supply flow of liquid helium. However, the supply means 2 may also comprise e.g. a larger vessel providing the required amount and flow of liquid helium to the system 1” (pg. 11, lines 14-17 of the specification) or equivalents.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-7, 10, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 recites “said turbo compressor preferably comprising magnetic couplings and/or comprising a serial compressor, and/or wherein the compressor is configured to compress the refrigerant at ambient temperature”.  The metes and bounds of the claim are unclear.  It is not clear if the turbo compressor is required to comprises magnetic couplings and/or comprising a serial compressor, and/or wherein the compressor is configured to compress the refrigerant at ambient temperature.  For purposes of examination “said turbo compressor preferably comprising magnetic couplings and/or comprising a serial compressor, and/or wherein the compressor is configured to compress the refrigerant at ambient temperature” will be considered - - said turbo compressor comprising magnetic couplings and/or comprising a serial compressor, and/or wherein the compressor is configured to compress the refrigerant at ambient temperature - - .
Claim 4 recites “wherein the first heat exchanger (5) is thermally coupled to a load (7), said load (7) preferably comprising a refrigeration circuit (70) for a high temperature superconductor”.  The metes and bounds of the claim are unclear.  It is not clear if the load is required to comprises a refrigeration circuit (70) for a high temperature superconductor.  For purposes of examination “wherein the first heat exchanger (5) is thermally coupled to a load (7), said load (7) preferably comprising a refrigeration circuit (70) for a high temperature superconductor” will be considered - - wherein the first heat exchanger (5) is thermally coupled to a load (7), said load (7) comprising a refrigeration circuit (70) for a high temperature superconductor - - .
Claim 5 recites “said load (7) comprising a second cryogenic refrigerant, wherein said second cryogenic refrigerant preferably comprises liquid nitrogen”.  The metes and bounds of the claim are unclear.  It is not clear if the load is required to comprises a second cryogenic refrigerant, wherein said second cryogenic refrigerant preferably comprises liquid nitrogen.  For purposes of examination “said load (7) comprising a second cryogenic refrigerant, wherein said second cryogenic refrigerant preferably comprises liquid nitrogen” will be considered - - said load (7) comprising a second cryogenic refrigerant, wherein said second cryogenic refrigerant comprises liquid nitrogen - - .
Claim 6 recites “wherein at least the first and second heat exchanging sections (6A, 6B) and/or the third and fourth heat exchanging sections (6C, 6D) are arranged with respect to each other such that they provide counter flow, cross flow, or equal flow heat exchanging sections”.  However, it is unclear as to what “third and fourth heat exchanging sections” are being referred thereto.  Claim 2 recites “a third and a fourth heat exchanging section”.  For purposes of examination “wherein at least the first and second heat exchanging sections (6A, 6B) and/or the third and fourth heat exchanging sections (6C, 6D) are arranged with respect to each other such that they provide counter flow, cross flow, or equal flow heat exchanging sections” will be considered - - wherein at least the first and second heat exchanging sections (6A, 6B) are arranged with respect to each other such that they provide counter flow, cross flow, or equal flow heat exchanging sections - - .
Claim 7 recites “said turbo compressor preferably comprising magnetic couplings and/or comprising a serial compressor, and/or wherein the compressor is configured to compress the refrigerant at ambient temperature”.  The metes and bounds of the claim are unclear.  It is not clear if the turbo compressor is required to comprises magnetic couplings and/or comprising a serial compressor, and/or wherein the compressor is configured to compress the refrigerant at ambient temperature.  For purposes of examination “said turbo compressor preferably comprising magnetic couplings and/or comprising a serial compressor, and/or wherein the compressor is configured to compress the refrigerant at ambient temperature” will be considered - - said turbo compressor comprising magnetic couplings and/or comprising a serial compressor, and/or wherein the compressor is configured to compress the refrigerant at ambient temperature - - .
Claim 7 recites “wherein the compressor (3) and/or the supply means (2) are configured to provide the refrigerant to the first expansion device (4) is a liquid refrigerant, preferably also to the second expansion device (40).”  However, it is clear as to what “second expansion device” is being referred thereto.  For purposes of examination “wherein the compressor (3) and/or the supply means (2) are configured to provide the refrigerant to the first expansion device (4) is a liquid refrigerant, preferably also to the second expansion device (40).” will be considered - - wherein the compressor (3) and/or the supply means (2) are configured to provide the refrigerant to the first expansion device (4) is a liquid refrigerant - - .
Claim 10 recites “wherein the evaporating heat exchanger (8A) preferably comprises a liquid water circuit (80) as a refrigerant to be evaporated”.  The metes and bounds of the claim are unclear.  It is not clear if the evaporating heat exchanger is required to comprise a liquid water circuit (80) as a refrigerant to be evaporated.  For purposes of examination “wherein the evaporating heat exchanger (8A) preferably comprises a liquid water circuit (80) as a refrigerant to be evaporated” will be considered - - wherein the evaporating heat exchanger (8A) comprises a liquid water circuit (80) as a refrigerant to be evaporated - - .
Claim 11 recites “wherein the evaporating heat exchanger (8A) preferably comprises a liquid nitrogen circuit (82) as a refrigerant to be evaporated”.  The metes and bounds of the claim are unclear.  It is not clear if the evaporating heat exchanger is required to comprise a liquid nitrogen circuit (82) as a refrigerant to be evaporated.  For purposes of examination “wherein the evaporating heat exchanger (8A) preferably comprises a liquid nitrogen circuit (82) as a refrigerant to be evaporated” will be considered - - wherein the evaporating heat exchanger (8A) comprises a liquid nitrogen circuit (82) as a refrigerant to be evaporated - - .
Claim 14 recites “said turbo compressor preferably comprising magnetic couplings and/or comprising a serial compressor, and/or wherein the compressor is configured to compress the refrigerant at ambient temperature”.  The metes and bounds of the claim are unclear.  It is not clear if the turbo compressor is required to comprises magnetic couplings and/or comprising a serial compressor, and/or wherein the compressor is configured to compress the refrigerant at ambient temperature.  For purposes of examination “said turbo compressor preferably comprising magnetic couplings and/or comprising a serial compressor, and/or wherein the compressor is configured to compress the refrigerant at ambient temperature” will be considered - - said turbo compressor comprising magnetic couplings and/or comprising a serial compressor, and/or wherein the compressor is configured to compress the refrigerant at ambient temperature - - .
Claim 15 recites “said turbo compressor preferably comprising magnetic couplings and/or comprising a serial compressor, and/or wherein the compressor is configured to compress the refrigerant at ambient temperature”.  The metes and bounds of the claim are unclear.  It is not clear if the turbo compressor is required to comprises magnetic couplings and/or comprising a serial compressor, and/or wherein the compressor is configured to compress the refrigerant at ambient temperature.  For purposes of examination “said turbo compressor preferably comprising magnetic couplings and/or comprising a serial compressor, and/or wherein the compressor is configured to compress the refrigerant at ambient temperature” will be considered - - said turbo compressor comprising magnetic couplings and/or comprising a serial compressor, and/or wherein the compressor is configured to compress the refrigerant at ambient temperature - - .
Claim 5 is also rejected to as being dependent from a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 8-9, 12 , and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikegami et al. (WO2013/154185).
	Per claim 1, Ikegami teaches a cryogenic refrigeration system comprising: a supply means (conduit connecting 2 to 4) for providing a supply flow of a cryogenic refrigerant (“helium, neon, or hydrogen” pg. 3, line 11 of translation of Ikegami); -
 a compressor (2) fluidly coupled to said supply means and configured to compress the supplied cryogenic refrigerant; and a cold box (1) fluidly coupled to the compressor (3), 
said cold box (1) comprising a first expansion device (4) and 	a first heat exchanger (see annotated figure below of figure 2 of Ikegami), wherein the first expansion device (4) is configured to receive the compressed cryogenic refrigerant from the compressor (2) and expanded and provide the expanded refrigerant to the first heat exchanger (see figure 1 and annotated figure below of figure 2 of Ikegami), and wherein the first heat exchanger (5) is configured to be thermally coupled to a load (6), 	wherein the system (1) comprises a second heat exchanger (see annotated figure below of figure 2 of Ikegami) arranged in the cold box (1) comprising at least a first heat exchanging section (see annotated figure below of figure 2 of Ikegami) and a second heat exchanging section (see annotated figure below of figure 2 of Ikegami), wherein the first heat exchanging section (see annotated figure below of figure 2 of Ikegami) is configured to receive the expanded refrigerant from the expansion device (4) and to subsequently provide the expanded refrigerant to the first heat exchanger (see annotated figure below of figure 2 of Ikegami); wherein the second heat exchanging section (see annotated figure below of figure 2 of Ikegami) is configured to receive the expanded refrigerant from the first heat exchanger (see annotated figure below of figure 2 of Ikegami) and to subsequently provide the received expanded refrigerant to the first heat exchanger (see annotated figure below of figure 2 of Ikegami), wherein the first and second heat exchanger sections are thermally coupled (see annotated figure below of figure 2 of Ikegami), and wherein the first heat exchanger (see annotated figure below of figure 2 of Ikegami) is configured to provide the received expanded refrigerant to  the compressor (see annotated figure below of figure 2 of Ikegami).  

    PNG
    media_image1.png
    668
    693
    media_image1.png
    Greyscale


	Per claim 4, Ikegami meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Ikegami teaches wherein the first heat exchanger (see annotated figure above of figure 2 of Ikegami) is thermally coupled to a load (6), said load (6) comprising a refrigeration circuit (L2) for a high temperature superconductor (pg. 4, lines 5-10 of the translation of Ikegami).  
	Per claim 5, Ikegami meets the claim limitations as disclosed in the above rejection of claim 4.  Further, Ikegami teaches said load (6) comprising a second cryogenic refrigerant (“liquid nitrogen”, pg. 4, center of page of translation of Ikegami), wherein said second cryogenic refrigerant comprises liquid nitrogen (“liquid nitrogen”, pg. 4, center of page of translation of Ikegami).  
	Per claim 6, Ikegami meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Ikegami teaches wherein at least the first and second heat exchanging sections (see annotated figure above of figure 2 of Ikegami) are arranged with respect to each other such that they provide equal flow heat exchanging sections (see figure 2 of Ikegami).  
	Per claim 8, Ikegami meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Ikegami teaches wherein the first expansion device (4) is configured to provide a gas phase refrigerant (“refrigerant gas”, pg. 4, line 16 of the translation of Ikegami); and wherein the first heat exchanger (see annotated figure above of figure 2 of Ikegami) is configured as a cold gas heat exchanger (cold gas passes through the first heat exchanger, thus the first heat exchanger is configured as a “cold gas heat exchanger”)  and wherein the first heat exchanger (see annotated figure above of figure 2 of Ikegami) is configured to receive a gas phase from the cooled refrigerant (pg. 4, lines 15-17 of the translation of Ikegami).  
	Per claim 9, Ikegami meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Ikegami teaches wherein the cryogenic refrigerant comprises helium and/or neon (pg. 3, line 4 of translation of Ikegami).  
	Claim 12 recites similar limitations as claim 1 and is rejected in a similar manner.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
	Claim 15 recites similar limitations as claim 5 and is rejected in a similar manner.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. (WO2013/154185) in view of Noe et al. (US 4,347,711).
	Per claim 3, Ikegami meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Ikegami teaches wherein the compressor is a turbo compressor (pg. 2, second to last line of translation) but fails to explicitly teach said turbo compressor comprising magnetic couplings and/or comprising a serial compressor, and/or wherein the compressor is configured to compress the refrigerant at ambient temperature.  
	However, Noe teaches a cooling system wherein a turbocompressor (20) comprises magnetic couplings (42) for reducing power requirements of the system (col. 3, lines 27-28 of Noe).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a turbocompressor comprising magnetic couplings, as taught by Noe in the invention of Ikegami, in order to advantageously reduce power requirements of the system (col. 3, lines 27-28), thereby reducing the operating cost of the system.
	Claim 14 recites similar limitations as claim 3 and is rejected in a similar manner.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. (WO2013/154185) in view of Takahira et al. (US 2012/0108116)
	Per claim 7, Ikegami meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Ikegami fails to explicitly teach wherein the compressor (3) is configured to provide the refrigerant to the first expansion device (4) is a liquid refrigerant.  
	However, Takahira teaches a refrigerator wherein a compressor (16) is configured to provide refrigerant to a first expansion device (20) as a liquid (para. 0006) for efficiently cooling a superconductor (para. 0012).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a compressor configured to provide refrigerant to a first expansion device, as taught by Takahira in the invention of Ikegami, in order to advantageously efficiently cooling a superconductor (para. 0012).
Allowable Subject Matter
Claims 2 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-11 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hosoyama et al. (US 4,498,313) teaches a liquid nitrogen precooler heat exchanger in a superconductor cooling system.
Saji et al. (JP2009121786) teaches a water precooler heat exchanger in a super conductor cooling system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763